DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Preliminary Amendment filed on 05/08/2020 has been acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: RAIN GAUGE FOR MEASURING RAIN FALL IN AN AUTOMATIC WEATHER STATION HAVING A ULTRASONIC TRANSDUCER FOR TRANSMITTING AND RECEIVING ACOUSTIC SIGNALS INTO MEASUREMENT CHAMBER AND PROGRAMMABLE TO DETERMINE WATER LEVEL IN MEASUREMENT CHAMBER.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 31 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.

Claims 19 & 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to line 3 of claim 19, the phrase “can be” is ambiguous.  The calibration is either capable of being programmed or not.  The limitation will be read as “…said calibration takes into consideration temperature and humidity effects and being programmed to occur…” upon further consideration.
In regards to line 10 of claim 31, the phrase “can be” is ambiguous.  The chamber is either capable of being drained or not.  The limitation will be read as “…detecting the cessation of rainfall so water in said measurement chamber being drained…” upon further consideration.

Allowable Subject Matter
Claims 1-18 & 20-30 & 32-41 are allowed.
Claims 19 & 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  In the Examiner’s opinion in regards to claim 1, Lu et al (CN 105938060 A) teaches a rain gauge for measurement of rain fall comprising a measurement chamber (5) having an inlet port (3, i.e. collecting funnel) and a drainage port (9, i.e. collecting bottle) at the other end wherein the drainage port (9) being closed by a ball valve (4) (Abstract).  However, Lu et al does not teach the structural limitations of a rain gauge further comprising the ball valve programmable to be opened at predefined events to release water collected in the measurement chamber including a ultrasonic transducer being programmable to determine the water level in the measurement chamber and being programmable to allow calibration of the rain gauge based on the distance between the ultrasonic transducer and the ball valve surface in combination with the remaining limitations of independent claim 1.  The remaining claims are allowed due to their dependency upon overcoming the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.

In the Examiner’s opinion in regards to claim 30, Bostrom (US 8322209 B2) teaches a rain gauge for measurement of rain fall comprising a measurement chamber having an inlet port (66) and a drainage port (68a) at the other end wherein the drainage port (9) being closed by a ball valve (70) (Column 8, lines 31-59; Figures 4a-4c) and a transducer (16) for transmitting and receiving acoustic signals (Column 6, lines 10-29).  However Bostrom does not teach the structural limitations of a rain gauge further comprising the ball valve programmable to be opened at predefined events to release water collected in the measurement chamber including a ultrasonic transducer being programmable to determine the water level in the measurement chamber and being programmable to allow calibration of the rain gauge based on the distance between the ultrasonic transducer and the ball valve surface wherein the system being programmed to provide operational control and collection of data from at least one rain gauge in combination with the remaining limitations of independent claim 30.  The remaining claims are allowed due to their dependency upon overcoming the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.

In the Examiner’s opinion in regards to claim 32, Bostrom (US 8322209 B2) teaches a rain gauge for measurement of rain fall comprising a measurement chamber having an inlet port (66) and a drainage port (68a) at the other end wherein the drainage port (9) being closed by a ball valve (70) (Column 8, lines 31-59; Figures 4a-4c) and a transducer (16) for transmitting and receiving acoustic signals (Column 6, lines 10-29).  However Bostrom does not teach the structural limitations of a rain gauge further comprising the ball valve programmable to be opened at predefined events to release water collected in the measurement chamber including a ultrasonic transducer being programmable to determine the water level in the measurement chamber and being programmable to allow calibration of the rain gauge based on the distance between the ultrasonic transducer and the ball valve surface including a solar panel for power, a data logger with computer control for operational analysis, and one or more of a thermometer, anemometer, wind vane, hygrometer, barometer, ceilometer, present weather sensor and/or visibility sensor, snow depth sensor and pyranometer in combination with the remaining limitations of independent claim 32.

In the Examiner’s opinion in regards to claim 33, Olah (US 8104500 B2) teaches a rain gauge for measurement of rain fall comprising a measurement chamber (50) having an inlet port (23, i.e. conduit) and a drainage port (42, i.e. exit vent) at the other end wherein the drainage port (42) being closed by a ball valve (26) (Column 3, line 35 – Column 4, line 5) including an ultrasonic transducer (55, i.e. acoustic sensor) for transmitting and receiving acoustic signals into the measurement chamber (50) (Column 4, lines 6-14).  However Olah does not teach the structural limitations of a rain gauge further comprising the ball valve programmable to be opened at predefined events to release water collected in the measurement chamber including a ultrasonic transducer being programmable to determine the water level in the measurement chamber and being programmable to allow calibration of the rain gauge based on the distance between the ultrasonic transducer and the ball valve surface including a housing with the rain gauge located at the top thereof to collect rainfall wherein the housing has a Stevenson screen below the rain gauge to shield meteorological instruments contained therein against precipitation and direct heat radiation from outside sources while allowing air to circulate freely around in combination with the remaining limitations of independent claim 33.  The remaining claims are allowed due to their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee Moon Ki (KR 101426782 B1) - The present invention relates to a rainfall sensing apparatus, and more particularly, to a rainfall sensing apparatus, a rainfall sensing apparatus, and a rainfall sensing apparatus. A rainfall sensing device for raising the weight and for causing a contact member formed adjacent to the weight to contact the switch to signal a rainfall start signal and to signal a rainfall end signal when the contact member and the switch are separated.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.J/           Examiner, Art Unit 2856                                                                                                                                                                                             
/PETER J MACCHIAROLO/           Supervisory Patent Examiner, Art Unit 2856